Citation Nr: 0802754	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-28 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel







INTRODUCTION

The veteran served on active duty from July 1982 to April 
1986. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which awarded service connection for 
lumbosacral strain and assigned a 20 percent disability 
rating. 


FINDINGS OF FACT

1.  The veteran's service-connected lumbosacral strain is 
productive of pain and moderate paraspinal muscle spasm, and 
forward flexion is limited to 30 degrees after repetitive 
use.  

2.  The evidence fails to show any neurological 
manifestations of the veteran's lumbosacral spine condition.


CONCLUSION OF LAW

The criteria for a 40 percent rating, and not higher, for low 
back strain have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.40, 4.45, 4.71a, 
Diagnostic Code (DC) 5237 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) impose specific notice requirements on VA.  (codified 
in pertinent part at 38 U.S.C.A § 5103, 5103A (West 2002)).  
Specifically, proper VCAA notice must inform the claimant of 
any information that is not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1) (2007).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).   VCAA notice must be provided prior to the 
initial unfavorable adjudication by the RO.  Id. at 120.  

With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in January 2004 
informed the veteran of the first three elements required by 
the Pelegrini II Court as stated above, and requested that he 
submit further evidence in support of his claim, listing the 
types of evidence that might substantiate his claim.  A 
reasonable person could be expected to understand that the RO 
was requesting submission of any information or evidence in 
the veteran's possession in support of his claim.  
Additionally, in March 2006, the RO sent a letter informing 
the veteran how disability ratings and effective dates are 
determined.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  Under 
Dingess, where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Regarding the duty to assist, the RO has obtained the 
veteran's VA treatment records and provided him with two VA 
examinations.  The veteran has not indicated that any private 
treatment records exist in regard to his back condition.  The 
duty to assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the 
veteran by VA would serve a useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the veteran in 
adjudicating this appeal.


II. Increased Rating for Lumbosacral Strain

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  38 C.F.R. § 4.7 (2007).  Otherwise, the 
lower rating will be assigned.  Id.  

Where the rating appealed is the initial rating assigned with 
a grant of service connection, the entire appeal period is 
for consideration, and separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).   In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings is necessary.

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002 & Supp. 
2007).  In its evaluation, the Board shall consider all 
information and lay and medical evidence of record.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2007).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  Id.

The veteran contends that he fell on his back going down a 
flight of stairs during basic training and has had back pain 
continuously since.  The veteran has had similar complaints 
of low back pain throughout the appeals process, reporting 
that he is in constant pain.  The veteran's disability of the 
lumbosacral spine is currently rated at 20 percent under 38 
C.F.R. § 4.71a, DC 5237.   

Orthopedic Considerations

Under DC 5237, a 20 percent rating is assigned when forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees, or when the combined range 
of motion of the thoracolumbar spine is not greater than 120 
degrees, or when there is muscle spasm, or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis; a 40 percent rating is assigned when forward 
flexion of the thoracolumbar spine is 30 degrees or less; and 
a rating in excess of 40 percent is not available under DC 
5237 absent a showing of ankylosis.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and be evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  However, when the maximum rating for 
limitation of motion of a joint has already been assigned, a 
finding of pain on motion cannot result in a higher rating.  
Id.

The veteran's VA treatment records indicate that he 
complained of back pain disrupting his sleep in August 2004 
and July 2005.

An April 2004 VA examination showed that the veteran had 
forward flexion of 40 degrees and extension of 20 degrees.  
In considering the effect of pain on motion, however, the 
examiner reported that the veteran's forward flexion was 
reduced to 30 degrees.  The veteran also demonstrated mild 
lower thoracic and upper lumbar paraspinal muscle spasm from 
T8 through L3.  The examiner noted that the veteran's 
condition would give him difficulty when standing for long 
periods of time, bending repeatedly, and handling material 
weighing more than 20 pounds.  

A second VA examination in April 2006 revealed that the 
veteran still had forward flexion of 40 degrees and extension 
of 20 degrees.  In considering the effect of pain on motion, 
the examiner again reported that the veteran's forward 
flexion was reduced to 30 degrees.  The veteran also 
demonstrated moderate paraspinal muscle spasm from T12 to L2, 
with pain to palpation over the L1-2 and L2-3 interspace.  
The examiner further noted that the veteran's chronic back 
strain would cause difficulty standing for long periods of 
time, walking long distances, and bending repeatedly.  

The veteran has never been diagnosed with ankylosis, as he 
has always demonstrated motion of the thoracolumbar spine.  

Although the veteran initially demonstrated forward flexion 
of 40 degrees, upon consideration of pain on repetitive 
motion as required by DeLuca, his forward flexion is reduced 
to 30 degrees.  Accordingly, the veteran meets the criteria 
for a rating of 40 percent under DC 5237 because the 
functional use of his spine is limited to 30 degrees of 
flexion.  According to the VA examinations dated in April 
2004 and April 2006, flexion has been limited to this extent 
throughout the appeals process.  However, because there is no 
evidence of record indicating that the veteran has 
unfavorable ankylosis of the entire thoracolumbar spine, a 
rating in excess of 40 percent is not warranted.  


Neurological Considerations

In addition to considering the orthopedic manifestations of a 
back disability, VA regulations also require that 
consideration be given to any objective neurologic 
abnormalities associated with the back disability, including, 
but not limited to, bowel or bladder impairment, evaluated 
separately under an appropriate diagnostic code.  In this 
case, however, there is no evidence of any neurological 
manifestations of the veteran's lumbosacral spine disability. 

At his April 2004 examination, the veteran denied any lower 
extremity radicular symptoms.  Straight leg raising in the 
sitting and supine positions was negative.  The veteran had 
also no gross dermatomal sensory loss.

At his April 2006 examination, the veteran denied any bowel 
or bladder incontinence, as well as any lower extremity 
radicular symptoms.  Straight leg raising in the sitting and 
supine position was again negative and he had no dermatomal 
sensory loss.  The examiner reported that there was no 
radiculopathy associated with the chronic back strain.  

The veteran has denied the presence of radiating pain, as 
well as any bowel or bladder incontinence; and there is no 
medical evidence which would suggest otherwise.  As such, an 
additional rating is not available for neurological 
manifestations of a back disability.

Intervertebral disc syndrome (IVDS) is rated under 38 C.F.R. 
§ 4.71a, DC 5243, depending on the number of incapacitating 
episodes a person has had in the past 12 months.  An 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician. However, the veteran 
is not shown to have IVDS and he is not service connected for 
IVDS.  Further, at both his April 2006 and April 2004 
examinations, the veteran denied any incapacitating back pain 
over the past year that required bed rest or hospitalization.  
Additionally, X-rays in both April 2004 and April 2006 showed 
that the veteran had good preservation of disc space height, 
and the examiner reported that there was no evidence of 
fracture, dislocation, or gross degenerative changes.  
Accordingly, a higher rating under DC 5243 is not warranted.

For the reasons and bases provided above, applying the 
benefit of the doubt doctrine, the doubt is resolved in favor 
of the veteran.  See 38 C.F.R. § 3.102 



(2007).  Therefore, a 40 percent rating, and not higher, for 
the veteran's lumbosacral strain is granted. 


ORDER

Entitlement to a rating 40 percent, and not higher, for low 
back strain is granted, subject to the laws governing the 
award of monetary benefits.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


